  Case 19-01528-lmj13               Doc 17       Filed 09/04/19 Entered 09/04/19 15:05:14                       Desc Main
                                                Document      Page 1 of 1


                IN THE UNITED STATES BANKRUPTCY COURT FOR THE SOUTHERN DISTRICT OF IOWA


In the Matter of:

Timothy Wayne Meier,                                                         Case No. 19-01528-lmj13

                             Debtor(s)


                                          September 4, 2019 Courtroom Hearing on:
                    United States Trustee Motion to Dismiss Pursuant to 11 U.S.C. Section 109(h)(1) (#13)

Court Reporter:     Tracy A. Hamm - TA Reporting

Appearances:        L. Ashley Zubal, Attorney for U.S. Trustee
                    None*, Attorney for Debtor

Also Present:       Deanna R. Bachman, Attorney for Chapter 13 Trustee




                                                             ORDER
                                           (date entered on docket: September 4, 2019)

         It is hereby ORDERED that:

         The objection is overruled and the      motion /    application /   objection to exemption is   granted /   sustained.

         The objection is sustained and the      motion /    application /   objection to exemption is   denied /    overruled.

         By           the parties shall submit / file:
              a consent order.
              a stipulation of facts and their briefs and arguments.

         By           the movant trustee shall file a bar date noticed motion to compromise or settle. See Fed. R. Bankr. P.
         9019(a).

         The controversy is continued for further evidentiary hearing on     at             .m. (Locations: ICN
         Courtroom, 3rd Floor, U.S. Courthouse Annex, 110 East Court Avenue, Des Moines, Iowa and Courtroom 140,
         Davenport Courthouse, 131 E. 4th Street, Davenport, Iowa.)

         Other: The motion is granted and the case is dismissed. Service of this order on all parties in interest and the United
         States Trustee shall satisfy Rule 2002(f)(2) and (k) of the Federal Rules of Bankruptcy Procedure. .

         Today’s record shall constitute the Court’s findings and conclusions pursuant to Federal Rules of Bankruptcy
         Procedure 7052 and 9014.

         The hearing is canceled based on the parties’ representation the matter is settled.

* The pro se defendant did not appear.

                                                                             /s/ Lee M. Jackwig
                                                                             Lee M. Jackwig
                                                                             U.S. Bankruptcy Judge


Parties receiving this order from the Clerk of Court:
Everyone in this Chapter Case
